Honorable Steve Gardner Representative, District 92 c/o House Post Office State Capitol Building Jefferson City, Missouri 65101
Dear Representative Gardner:
This letter is in response to your question in which you ask:
         "Whether an individual may run for Police Judge in the City of Pacific at age 18. There is no city ordinance relating to this question. There is a question whether state laws require a candidate to be 18 or 21."
We understand from the office of the city clerk of Pacific, Missouri, that that city is located in both Franklin County and St. Louis County. St. Louis County is a first class county with a charter form of government. Under Section 98.500, RSMo, a municipal judge of a city of the fourth class, which is located in a county of the first class with a charter form of government, is required to be licensed to practice law as an attorney in this state except that any person holding the office of police judge in such city on October 13, 1969, is eligible for the office of police judge without being licensed to practice law. The same section also provides that the mayor and board of aldermen of cities of the fourth class not in a county of the first class with a charter form of government may, by ordinance, provide for the election of police judges in such cities who shall be elected at the regular city elections. Therefore, if Pacific, Missouri, was not in a county of the first class having a charter form of government, a person who is 18 years of age and otherwise qualified would be qualified to serve as police judge. That is, under Section 79.250, RSMo, all officers elected to such a city are required to be qualified voters. A qualified voter is necessarily a "registered voter."State ex rel. Socialist Workers' Party of Missouri v. Kirkpatrick,513 S.W.2d 346 (Mo.Banc 1974). And, under the 26th Amendment of the United States Constitution and under Article VIII, Section 2
of the Missouri Constitution, the legal age of voters is 18 years. See Totton v. Murdock, 482 S.W.2d 65 (Mo.Banc 1972).
However, since Pacific, Missouri, is located in St. Louis County as well as Franklin County and since St. Louis County is a county of the first class with a charter form of government, the provision of that section requiring such municipal judge to be an attorney prevails. Under Supreme Court Rule 8.05, a person cannot be admitted to the Bar of this state if he is not at least 21 years of age.
We therefore conclude that the municipal judge of Pacific, Missouri, must be an attorney at law except that a person holding the office of police judge on October 13, 1969, is eligible for such office even though he or she is not a lawyer.
Yours very truly,
                                  JOHN C. DANFORTH Attorney General